ITEMID: 001-70118
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ACAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant, Mr İbrahim Acar was born in 1933 and lives in Siirt.
5. On 9 October 1990 the General Directorate of National Roads and Highways expropriated three plots of land belonging to the applicant. A committee of experts assessed the value of the plots and the relevant amount was paid to him on 12 and 13 August 1996.
6. On 15 October 1996 the applicant initiated proceedings for additional compensation. Following the applicant’s request for increased compensation, on 1 September 1997 the Baykan Civil Court of FirstInstance awarded him additional compensation of 163,847,000 Turkish liras (TRL) plus interest at the statutory rate applicable at the date of the court’s decision, running from 8 November 1996.
7. On 28 September 1998 the Court of Cassation upheld the judgment of the first-instance court.
8. According to the order of the General Directorate of National Roads and Highways, the amount due was paid to the applicant on 22 December 1998. The applicant claimed that he was paid on 4 January 1999. He received a total of TRL 368,837,000.
9. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
